Per Curiam :
Trial by jury was waived, and the cause was submitted to the court. Its finding of facts and conclusions of law are therefore all that are now before us.
We think the court gave correct construction to the several *10written agreements. Tbe plaintiff below was not to accept the lumber as payment for the land, but to hold it as security for the payment, in money, of the consideration to be paid for the land.
It was only on the receipt of the purchase money that the vendor agreed to convey. He was to hold the lumber as collateral security and to receive the money produced by a sale thereof. The sale of the lumber by the vendee of the land to Major was in fraud of the rights of the vendor of the land. Major purchased the lumber with knowledge of the rights of Thompson, and therefore stood on no higher ground than Hunter. We discover no error in the conclusion at which the court arrived.
Judgment affirmed.